Case 18-55697-lrc    Doc 417    Filed 08/23/21 Entered 08/23/21 10:40:47         Desc Main
                                Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: August 23, 2021
                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN THE MATTER OF:                                )       CASE NUMBER
                                                 )
                                                 )
CASSANDRA JOHNSON LANDRY,                        )       18-55697-LRC
                                                 )
       Debtor.                                   )       IN PROCEEDINGS UNDER
                                                 )       CHAPTER 7 OF THE
                                                 )       BANKRUPTCY CODE

                                          ORDER

       This matter comes before the Court on Debtor’s Amended Objection to Claim No.

13 (Doc. 409, the “Objection”), filed by the Debtor against Bureaus Investment Group

(“Creditor”). On May 18, 2021, Debtor filed an Objection to the Claim (Doc. 372), which

failed to state a claim and was improperly served on the Creditor. The Court provided

Debtor with an opportunity to amend the objection and perfect service on or before July 16,

2021. (Doc. 392). Though timely filed and properly served, the Objection still fails to state

a claim on which relief may be granted.
Case 18-55697-lrc    Doc 417    Filed 08/23/21 Entered 08/23/21 10:40:47         Desc Main
                                Document     Page 2 of 3




       Debtor objects to Claim No. 13 (the “Claim”) on the basis that the Claim contains

“discrepancies regarding timeline and submission.” Debtor further contends that the Claim

“appears to be unvalidated.” The Claim complies with Federal Rule of Bankruptcy

Procedure 3001 and, therefore, it is “prima facie evidence of the validity and amount of”

Creditor’s claim. FED. R. BANK. P. 3001(f). Where a debtor’s objection fails to overcome

the presumption of validity, it should be denied. See In re Watson, 2015 U.S. App. LEXIS

9158, at *13 (11th Cir. 2015). Debtor contends that the Claim contains discrepancies but

pleads no specific facts to support such conclusion. In the absence of specific facts and

explanation, Debtor’s exhibits, which include select pages from a 2017 credit report, fail to

rebut the presumption of validity.

       As the Objection has failed to raise any legitimate issues with the Claim, it is

insufficient to rebut the prima facie evidence of the validity and amount of the Claim and

fails to sufficiently place Creditor on notice as to the basis upon which Debtor objects to

the Claim.

       For these reasons, the Court finds that the Objection must be, and hereby is,

DENIED with prejudice.

                                 END OF DOCUMENT

Distribution List

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017

Herbert C. Broadfoot, II
                                             2
Case 18-55697-lrc   Doc 417   Filed 08/23/21 Entered 08/23/21 10:40:47   Desc Main
                              Document     Page 3 of 3




Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Shidarella Morris
Bankruptcy Clerk
PRA Receivables Management, LLC
P.O. Box 41021
Norfolk, VA 23541




                                         3
